Citation Nr: 0936665	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 2003 to July 2004 and from May 2005 to August 2006.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Roanoke 
RO that granted service connection for PTSD, rated 30 
percent, effective October 4, 2006.  After the appeal of the 
initial rating was perfected, a May 2009 rating decision 
granted a rating of 50 percent for PTSD, effective August 21, 
2006 (and thereby, also correcting the effective date for the 
grant of service connection to the day following the 
Veteran's release from active duty).  In July 2009, a Travel 
Board hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.  At the 
hearing the Veteran provided a waiver of initial RO 
consideration for VA treatment records that were to be 
associated with the claims file.  These records were received 
and are being considered.  


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by symptoms productive of occupational and social 
impairment, with deficiencies in most areas;; PTSD symptoms 
productive of total occupational and social impairment are 
not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the Veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2008 
statement of the case (SOC) and a July 2008 letter provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating; while a May 2009 supplemental SOC 
(SSOC) readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.  Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A GAF scores of 31 to 40 
indicates that the examinee has "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work)."  A score of 41-50 is assigned where 
there are "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed.1994).  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

On longitudinal review of the evidentiary record, the Board 
finds that it reasonably reflects that throughout the appeal 
period the Veteran's PTSD has been manifested by symptoms 
productive of deficiencies in most areas, approximating the 
criteria for a 70 percent rating for PTSD, and warranting 
assignment of such rating.  

Specifically, an October 2006 VA examination report notes the 
Veteran had substantial problems in his occupation.  He had 
worked for 22 years as a city employee; however, when he 
returned to work after release from active duty he was unable 
to perform his job due to emotional factors, and stopped 
working after only 2 days on the job.  He found that the 
dilapidated buildings he had to inspect reminded him of Iraq, 
and felt the buildings had to be "cleared".  While in one 
building, an owner approached him quickly in an agitated 
manner, and even though the Veteran did not actually lose 
control, he indicated that he almost hit the man.  Such 
manifestations reflected unprovoked irritability and 
difficulty adapting to stressful situations, consistent with 
the criteria for a 70 percent rating.  .

Socially, the Veteran had problems interacting with persons 
other than the most immediate members of his family.  While 
he had good relations with his wife and son, he had distanced 
himself from friends, siblings, and parents.  In general, he 
was more withdrawn and isolated.  He was also more forgetful, 
not recalling conversations with his wife or errands/tasks 
she asked him to perform; he frequently had to write things 
down.  In the VA examiner's view, the Veteran was severely 
impacted by his PTSD symptoms.  .  

On January 2008 neuropsychological consultation, it was noted 
that the Veteran had impaired attention and delayed memory 
that were thought to be secondary to PTSD.  And a January 
2009 VA examiner noted that at the time of the prior 
examination the Veteran was taking classes required for 
promotion to sergeant major, but had dropped out due to his 
poor concentration and attention, and stress levels of the 
classes and training program (resulting in a reduction in 
rank).  He had also attempted to return to work as an 
inspector, but found that after one month he had to leave his 
job again due to the same symptoms that caused him to stop 
working the first time.  Since then, he had been self 
employed, working primarily alone making picture frames.  
Both the VA examiner and a social worker noted that the 
Veteran had difficulty dealing with customers; and it was 
also noted that often he was not productive at work, but 
would simply sit and think about wartime events.  

The Veteran's treating psychiatrist and social worker have 
also each indicated that the Veteran has significant 
reactions to triggers.  It was noted that such result in 
general fragmentation of thinking and concentration.  The 
social worker noted that there were incidents that caused the 
Veteran to experience full-blown flashbacks (and require 
crisis intervention to prevent him from harming himself or 
others).  A May 2009 record notes the Veteran's symptoms 
worsened around anniversaries and that he had occasional 
passive thoughts of not wanting to live.  Such thoughts were 
fleeting without any associated plan or intent.  The January 
2009 VA examiner indicated the Veteran had significant 
problems with anxiety, and that he was nervous and anxious 
the majority of the time on a daily basis.  It was noted that 
the Veteran had begun to demonstrate impaired impulse control 
with occasional angry outbursts, throwing phones into the 
woods, and stomping on a PDA, all reflecting poor impulse 
control (a criterion for the 70 percent rating).  

At the hearing in July 2009, the Veteran's testimony 
corroborated his PTSD symptoms have had a substantial 
negative impact on his work, both for the city and in his 
private framing business.  He identified the medication he 
takes for PTSD;  his wife testified regarding the changes she 
noted in him since his release from active duty.  

The Veteran's clinically noted (and self-described) PTSD 
symptoms, however, are not shown to be of such nature and 
intensity as to result in total occupational and social 
impairment, and warrant a 100 percent schedular rating.  VA 
examiners have noted that he maintains adequate hygiene (and 
he ahs testified that this is not a problem).  There has been 
no evidence of gross impairment in thought processes or 
communication; whether on examination or at the hearing, he 
has been able to respond to interview/questions in a 
relevant/cogent manner.  While it was once report that 
certain stimuli cause flashbacks, there is absolutely no 
evidence of persistent hallucinations or delusions.  And 
while he has reported occasions of occasional inappropriate 
response/thoughts of inappropriate response to a situation 
presented, grossly inappropriate behavior is neither shown in 
the record, nor alleged.  While more recent records note some 
problems with memory, he is never objectively shown to have 
had disorientation to time or place, or to have had memory 
loss for names of close relatives, own occupation, or own 
name.  Although recent treatment records note that the 
Veteran has had had passive thoughts of hurting himself, 
there is no evidence that the Veteran is in persistent danger 
of harming himself or others.  In summary, nothing in the 
Veteran's psychiatric disability picture suggests that his 
PTSD symptoms are (or at any time during the appeal period, 
other than during a period of psychiatric hospitalization in 
2006 -for which a temporary total rating which is not a issue 
herein was assigned, have been) of a nature and intensity 
consistent with the criteria for a 100 percent rating, or are 
productive to total occupational and social impairment.  
Consequently, a 100 percent schedular rating is not 
warranted.

Inasmuch as the symptoms of the Veteran's PTSD approximate 
(but do not satisfy all) the criteria for 70 percent rating, 
and are entirely encompassed by the criteria for a 70 percent 
rating (outlined above), the schedular criteria are not 
inadequate, and referral of this matter for extraschedular 
consideration is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Finally, inasmuch as the Veteran has filed a claim for a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU), which is now 
pending before the RO, such matter is not ripe for the Board 
to address.   


ORDER

A 70 percent rating is granted for the Veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


